Citation Nr: 1800852	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an adjustment disorder, characterized as an other specified trauma and stressor-related disorder ((previously posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1965 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2011, the RO granted service connection for PTSD and assigned a 10 percent rating, effective September 30, 2010.  An August 2014 rating decision denied service connection for sleep apnea.  A September 2016 rating decision increased the disability rating for the psychiatric disorder to 30 percent, but maintained the same effective date.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

First, the Board notes that VA treatment records from July 2016 indicate that the Veteran still attends weekly psychiatric counseling through the Vet Center; however, those records have not been updated in the record since July 2011.  In addition, while the Veteran's PTSD symptoms have improved, his more recently diagnosed adjustment disorder has increased in symptoms involving sleep impairment, and difficulty adapting to stressful circumstances to include work or a work-like setting, which VA treatment records have noted to cause occupational and social impairments.  Given the Veteran's change in psychiatric diagnosis in 2014, these Vet Center records since 2011 should be obtained.  Furthermore, "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Next, the Veteran claims that his current diagnosis for sleep apnea is related to his service-connected psychiatric disorder.  VA treatment records show that the Veteran's psychiatric disability does interfere with his sleep symptoms, but do not discuss the nature and etiology of the sleep disability.  Accordingly, a VA examination is warranted.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed sleep apnea disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request authorization from the Veteran to obtain all outstanding private treatment records for his psychiatric and sleep apnea disabilities, to include Vet Center treatment records since July 2011.

2.  Obtain VA treatment records since August 2016.

3.  Schedule the Veteran for a VA psychiatric examination in order to assess the current nature and severity of the adjustment disorder, characterized as an other specified trauma and stressor-related disorder ((previously posttraumatic stress disorder (PTSD)).  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential occupational and social impairments of the Veteran's service-connected psychiatric disability on his daily life.  

4.  Schedule the Veteran for an examination in order to determine the nature and etiology of any currently diagnosed sleep apnea.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  Following review of the claims file, the examiner should provide an opinion on the following:

a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is etiologically related to his active service?

b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected psychiatric disability?

c)  If the service-connected psychiatric disability did not cause the sleep apnea, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened beyond its natural progression) by his service-connected psychiatric disability?

For all opinions provided the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

